
	
		I
		111th CONGRESS
		1st Session
		H. R. 1302
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Hare (for
			 himself, Ms. Corrine Brown of Florida,
			 Mr. Buyer,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Holden,
			 Mr. Michaud,
			 Mr. Moran of Kansas, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish the
		  position of Director of Physician Assistant Services within the office of the
		  Under Secretary of Veterans Affairs for Health.
	
	
		1.Establishment of Director of
			 Physician Assistant Services at Veterans Health Administration of Department of
			 Veterans Affairs
			(a)In
			 generalSection 7306(a) of
			 title 38, United States Code, is amended by striking paragraph (9) and
			 inserting the following new paragraph (9):
				
					(9)The Director of
				Physician Assistant Services, who shall serve in a full-time capacity at the
				Central Office of the Department and who shall be a qualified physician
				assistant who shall be responsible to and report directly to the Under
				Secretary for Health on all matters relating to the education and training,
				employment, appropriate utilization, and optimal participation of physician
				assistants within the programs and initiatives of the
				Administration.
					.
			(b)Deadline for
			 implementationThe Secretary
			 of Veterans Affairs shall ensure that an individual is serving as the Director
			 of Physician Assistant Services under section 7306(a)(9) of title 38, United
			 States Code, as added by subsection (a), by not later than 120 days after the
			 date of the enactment of this Act.
			
